        Case 1:19-cv-01599 Document 1-2 Filed 05/31/19 Page 1 of 2




          IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                              Civil Division


 JAMESE JONES,
                                                 Case No. 2019 CA 003042 B
                               Plaintiff,
        vs.                                      Judge William M. Jackson

 WASHINGTON METROPOLITAN                         Next Event: Initial Scheduling
 AREA TRANSIT AUTHORITY,                         Conference
                                                 August 9, 2019 at 9:30 a.m.
                               Defendant.



DEFENDANT WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY’S
           NOTICE OF FILING OF NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT, on May 30, 2019, Defendant in the above-captioned

action removed this action to the United States District Court for the District of Columbia, by

filing a Notice of Removal in that Court. A copy of the Notice of Removal is annexed hereto

as Exhibit A. Accordingly, and pursuant to 28 U.S.C. § 1446(d), this Court may proceed no

further unless and until the case is remanded.

DATE: May 31, 2019

                                             Respectfully submitted,

                                             WASHINGTON METROPOLITAN AREA
                                             TRANSIT AUTHORITY
                                             By counsel



                                             By: /s/ J. Douglas Cuthbertson
                                                 J. Douglas Cuthbertson # 479789
                                                 Office of the General Counsel
                                                 600 Fifth Street, N.W.
                                                 Washington, D.C. 20001
        Case 1:19-cv-01599 Document 1-2 Filed 05/31/19 Page 2 of 2



                                                  202.962.2537
                                                  202.962.2550 (fax)
                                                  JDCuthbertson@wmata.com

                              CERTIFICATE OF SERVICE

        I certify that on May 31, 2019, a true and accurate copy of the foregoing was served
on the undersigned counsel of record via the Court’s ECF system:

Seann P. Malloy
Malloy Law Offices, LLC
7910 Woodmont Avenue, Suite 1250
Bethesda, MD 20814



                                             /s/ J. Douglas Cuthbertson
                                             J. Douglas Cuthbertson #479789




                                              2
